  Case 16-16336      Doc 45    Filed 03/19/19 Entered 03/19/19 16:04:09          Desc Main
                                 Document     Page 1 of 7


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                           )     Chapter 7
                                                 )
         CHRISTOPHER GALVAN,                     )     Case No. 16-16336
                                                 )
                     Debtor.                     )     Hon. Donald R. Cassling

                                  NOTICE OF MOTION

TO: SEE ATTACHED SERVICE LIST

         PLEASE TAKE NOTICE that on day, Tuesday, April 23, 2019, at 10:00 a.m., or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Donald R. Cassling at
the Courtroom usually occupied by him, Room 619, at 219 South Dearborn Street, Chicago,
Illinois, or before any other judge who may be sitting in his place and stead, and present the
attached Trustee’s Application for Compensation and Expenses, at which time and place you
may appear if you so desire.



                                           CATHERINE STEEGE, not individually but as
                                           Chapter 7 Trustee for Christopher Galvan

                                           By:       /s/ Catherine Steege
                                                     One of Her Attorneys

Catherine Steege (06183529)
JENNER & BLOCK
353 N. Clark Street
Chicago, Illinois 60654-3456
PH: 312/923-2952
FAX: 312/840-7352

Dated: March 19, 2019
  Case 16-16336       Doc 45     Filed 03/19/19 Entered 03/19/19 16:04:09            Desc Main
                                   Document     Page 2 of 7


                                CERTIFICATE OF SERVICE

       I, Catherine Steege, an attorney, certify that on March 19, 2019, I served the foregoing

Notice of Motion and the Trustee’s Application for Compensation and Expenses on all

counsel of record and the parties on the attached Service List by First Class U.S. Mail.



                                                   /s/ Catherine Steege
                                                       Catherine Steege
      Case 16-16336       Doc 45      Filed 03/19/19 Entered 03/19/19 16:04:09     Desc Main
                                        Document     Page 3 of 7



                                               SERVICE LIST
                                                 In re Galvan
                                                   16-16336

Office of the United States Trustee                 AES/USEFG ELT BONY
Suite 800                                           PO Box 61047
219 S. Dearborn Street                              Harrisburg, PA 17106
Chicago, IL 60604

Christopher Galvan                                  AMEX
5101 N. Kenneth Avenue                              PO Box 297871
Chicago, IL 60630                                   Fort Lauderdale, FL 33329

Matthew C. Swenson                                  Armor Systems Co.
Emerson Law Firm, LLC                               1700 Kiefer Dr., Suite 1
Suite 420                                           Zion, IL 60099
715 Lake Street
Oak Park, IL 60301

Douglas R. Ross                                     Bank of America
Hupy and Abraham, S.C.                              PO Box 982238
Suite 300                                           El Paso, TX 79998
505 S. 24th Avenue
Wausau, WI 54401

Blitt & Gaines PC                                   CBNA
661 Glenn Ave.                                      PO Box 6283
Wheeling, IL 60090                                  Sioux Falls, SD 57117

Central Credit Service                              Chase Auto
9550 Regency Square Blvd.                           PO Box 901003
Jacksonville, FL 32225                              Fort Worth, TX 76101

Chase Card                                          Discovery Financial Services LLC
PO Box 15298                                        PO Box 15316
Wilmington, DE 19850                                Wilmington, DE 19850

Donald Betts                                        US Bank Home Mortgage
1360 Depot Street                                   4801 Frederica St.
Mineral Ridge, OH 44440                             Owensboro, KY 42301

Emylou Lagueras                                     MCYDSNB
1411 Busse Rd.                                      9111 Duke Blvd.o
Mount Prospect, IL 60056                            Mason, OH 45040
     Case 16-16336        Doc 45   Filed 03/19/19 Entered 03/19/19 16:04:09    Desc Main
                                     Document     Page 4 of 7




Medical Business Bureau                            Midland Funding
1460 Renaissance Drive                             Suite 30
Park Ridge, IL 60068                               2365 Northside Drive
                                                   San Diego, CA 92108

Nicholas C. DeGennaro                              Swedish Covenant Hospital
Suite 300                                          5145 N. California Ave.
430 White Pond Drive                               Chicago, IL 60625
Akron, OH 44320




                                               2
  Case 16-16336        Doc 45     Filed 03/19/19 Entered 03/19/19 16:04:09           Desc Main
                                    Document     Page 5 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                              )     Chapter 7
                                                    )
         CHRISTOPHER GALVAN,                        )     Case No. 16-16336
                                                    )
                        Debtor.                     )     Hon. Donald R. Cassling

                               TRUSTEE’S APPLICATION FOR
                              COMPENSATION AND EXPENSES

         Catherine Steege, Trustee herein, pursuant to 11 U.S.C. § 330, respectfully requests

$6,250.00 as compensation and $0.00 for reimbursement of expenses.

                          I. COMPUTATION OF COMPENSATION

         Total disbursements to parties in interest, excluding the Debtor, but including holders of

secured claims are $41,614.10. Pursuant to 11 U.S.C. § 326, compensation should be computed

as follows:

                 25% of First $5,000                                  $1,250.00
                 10% of the next $45,000                               4,500.00
                 5% of the next $10,000                                 500.00
                 TOTAL COMPENSATION                                   $6,250.00

         Attached as Exhibit “A” is an itemized statement of the services rendered by the Trustee

to this estate. The Trustee examined the Debtor and contacted counsel about the pending

personal injury claim. She oversaw the litigation and addressed counsel’s questions. The

Trustee has reviewed claims filed and prepared a final report. She will attend the hearing on the

final report and make final distributions to creditors.
  Case 16-16336      Doc 45    Filed 03/19/19 Entered 03/19/19 16:04:09          Desc Main
                                 Document     Page 6 of 7



       The undersigned certifies under penalty of perjury that no agreement or understanding

exists between the undersigned and any other person for sharing of compensation prohibited by

the Bankruptcy Code. No payments have previously been made or promised in any capacity in

connection with the above-captioned case.


                                            CATHERINE STEEGE, not individually but as
                                            Chapter 7 Trustee for the bankruptcy estate of
                                            Christopher Galvan


                                            BY:           /s/ Catherine Steege
                                                          One of Her Attorneys
Catherine Steege (06183529)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654
Telephone 312-923-2952
Facsimile: 312-840-7352

Dated: March 19, 2019




                                               2
Case 16-16336   Doc 45    Filed 03/19/19 Entered 03/19/19 16:04:09        Desc Main
                            Document     Page 7 of 7

                             EXHIBIT A
                    TO TRUSTEES FEE APPLICATION

                                IN RE GALVAN
                                    16-16336

 6/14/16   CS       .50   Attended § 341 meeting and examined debtor.
 2/21/17   CS       .20   Email with special counsel re PI case.
 2/24/17   CS       .20   Email with special counsel re PI case.
 3/08/17   CS       .20   Email with special counsel re PI case.
 3/27/17   CS       .20   Email with special counsel re PI case.
 7/27/17   CS       .50   Filed annual UST report.
 3/29/17   CS       .20   Email with special counsel re PI case.
 3/30/17   CS       .20   Email with special counsel re PI case.
 7/25/18   CS       .50   Filed annual UST report.
  9/4/18   CS       .30   Email with special counsel re PI case.
  9/5/18   CS       .20   Email with special counsel re PI case.
11/28/18   CS       .10   Email with special counsel re PI case.
12/03/18   CS       .20   Email with special counsel re PI case.
 2/14/19   CS       .10   Prepared checks re payment to PI counsel and lien claimant.
 2/15/19   CS       .30   Email with lien claimant re payee on lien.
 2/18/19   CS      1.00   Prepared final report.
 2/19/19   CS      1.50   Finalized final report.
                   6.40   PROFESSIONAL SERVICES
FUTURE ESTIMATED TIME:
           CS      1.00   Attended final hearing.
           CS      1.00   Prepared distribution checks and close case.
                   2.00   PROFESSIONAL SERVICES
